268 F.2d 219
Harold LeRoy MONTGOMERYv.C. H. LOONEY, Warden.
No. 6066.
United States Court of Appeals Tenth Circuit.
March 25, 1959.

Appeal from the United States District Court for the Western District of Oklahoma.
Alfred P. Davis, Denver, Colo., for appellant.
Paul W. Cress, U. S. Atty., Oklahoma City, Okl., and Jack R. Parr, Asst. U. S. Atty., Edmond, Okl., and George Camp, Asst. U. S. Atty., Oklahoma City, Okl., for appellee.
Before MURRAH, LEWIS and BREITENSTEIN, Circuit Judges.
PER CURIAM.


1
Affirmed without written opinion, since the court was convinced that the petitioner voluntarily entered his plea of guilty upon which the judgment of the lower court rests.